Citation Nr: 1507057	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-33 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected low back and bilateral knee disorders.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from February 2001 to October 2003.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a VA Form 9 dated in November 2012 the Veteran stated that she became depressed during service due to knee and lower back symptoms and also as she realized that due to her back and knee conditions she could not change her in-service duties away from desk work.  

An August 2013 VA examiner indicated that during the examination the Veteran did not indicate that the depressive symptoms were due to or secondary to her service connected disability, and noted that the Veteran does not have documented depression during the military.  However, the examiner omitted significant details of the Veteran's post-service psychiatric disability as reflected in VA treatment records, did not address the Veteran's lay-description of symptoms of depression during service, and did not address whether the Veteran's depression may have been aggravated (or chronically worsened) by service connected back and knee disorders.  

In August 2013, less than a week after the VA examination, RO personnel called the Veteran for her to clarify whether she was claiming service connection for psychiatric disability secondary to service-connected disabilities.  The Veteran indicated that she was not.  However, in correspondence received in December 2014, the Veteran's representative found the report of contact by the RO after the VA examination to be "interesting" and contended that the concept of secondary service connection in this matter was a complex one, which included the question of aggravation rather than only direct causation of depression by service-connected disabilities.  

The Board finds that a new VA examination and opinion must be scheduled, to include taking into account the Veteran's described symptoms of depression during active service, whether documented during service or not; her complete post-service psychiatric history; and consideration of whether her service-connected low back and knee disabilities may aggravate her nonservice-connected psychiatric disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (noting that lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing that an opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one). 

On remand, the AOJ should seek to obtain any additional relevant records of treatment not previously associated with the clams file.  See 38 U.S.C.A. § 5103A.  Records of treatment in the claims file describe post-service diagnoses of bipolar disorder with symptoms of schizophrenia, and hospitalization for suicidal ideation. Hospital summaries and discharge summaries of some episodes of VA inpatient treatment are associated with the claims file.  However, it does not appear that all clinical records of the periods of hospitalization and treatment referenced have been associated with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c).

In addition, the VA claims file reflects that the Veteran applied for VA vocational rehabilitation benefits in April 2005 and again in May 2010.  As the VA vocational rehabilitation records may contain information relevant to her service-connected physical disabilities in the context of her mental condition they should be sought and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c).  

Also, on remand, the Veteran should be sent an updated Veterans Claims Assistance Act (VCAA) letter that includes notice of what is required to substantiate a claim for service connection for psychiatric disability on a secondary basis.  See 38 U.S.C.A. § 5103.
 
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an updated VCAA notice letter that includes what is required to substantiate a claim for service connection for psychiatric disability on a secondary basis.

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

The records sought should include records the following:  (1) records showing treatment for commanding hallucinations, cutting wrists, and a diagnosis of bipolar disorder with schizophrenia symptoms, apparently all occurring prior to May 2009, but that may not have been available to VA clinicians; (2) records showing psychiatric treatment as early as 1998, as noted in a November 2010 VA psychiatric treatment note; (3) complete records of VA emergency room and inpatient treatment for suicidal ideation from April 21, 2009, to April 23, 2009; (4) records of VA inpatient psychiatric treatment for suicidal ideation from November 3, 2009, to November 4, 2009; and (5) VA records of inpatient treatment for suicidal ideation in January 2011, with date of discharge being January 14, 2011, as described in VA outpatient records later that month.

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include any treatment after October 2003.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  Contact all necessary sources to obtain the Veteran's complete VA Vocational Rehabilitation file, to include records pertaining to her April 2005 and May 2010 applications for vocational rehabilitation benefits.

5.  Once all available relevant medical records have been associated with the claims file, provide the Veteran a VA examination regarding any current psychiatric disorder.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide a diagnosis for each psychiatric disorder found to currently be present or to have been present at any time from January 2011 forward.

Second, the examiner must provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran experienced a psychosis within one year after discharge from service.

Third, for each psychiatric disorder diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the condition began during or was present during active service, or is related to any incident of service.

Fourth, the examiner must provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the condition has been caused or aggravated by service-connected bilateral knee and low back disabilities. 

The examiner must address the following:  (1) a June 2003 service discharge report of medical history shows that the Veteran complained of sleep problems at discharge due to low back pain; (2) a November 2010 psychiatry note in which the Veteran provided a history of treatment for commanding hallucinations, cutting of wrists, and a diagnosis of bipolar disorder with schizophrenia symptoms, apparently all occurring prior to May 2009, and which contained a notation that per "CPRS records the psychiatric symptoms began in 1998"; and (3) the Veteran's lay statements that she became depressed during service due to knee and lower back symptoms and also as she realized that due to her back and knee conditions she could not change her in-service duties away from desk work.  

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

6.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

